      Case 2:20-cr-00023-SCJ-JCF Document 51 Filed 07/31/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA

                            GAINESVILLE DIVISION

UNITED STATES OF AMERICA               )
                                       )
             v.                        )
                                       )    2:20-CR-23-4 (SCJ) (JCF)
                                       )
                                       )
JUDAH BAILEY                           )
____________________________           )

  MOTION TO CONTINUE PRETRIAL CONFERENCE AND REQUEST
     FOR ADDITIONAL TIME TO FILE PRETRIAL MOTIONS

      COMES NOW the Defendant, JUDAH BAILEY, and moves this Honorable

Court to continue his pretrial conference and grant him thirty (30) additional days

to file pretrial motions. In support of this request, Defendant shows as follows:

                                           1.

      Mr. Bailey and his counsel require additional time to review the discovery

and prepare his motions in this case. Furthermore, several of Mr. Bailey’s

codefendants are also seeking additional time to file motions. It will save judicial

and government resources to address all the defendants’ motions at the same

pretrial conference.

                                           2.

      The Defendant recognizes and agrees that the continuance requested
      Case 2:20-cr-00023-SCJ-JCF Document 51 Filed 07/31/20 Page 2 of 3




pursuant to this request serves the best ends of Justice, is in the interest of the

Defendants and the public and is excluded under the Speedy Trial Act, Title 18

U.S.C. § 3161(h). Counsel for the government consents to this motion.



       WHEREBY, JUDAH BAILEY requests that his pretrial conference be

continued and that he be given additional time (30 days) to file his pretrial motions

in this case.


                    Dated: This 31st day of July, 2020.


                                  Respectfully submitted,

                                  s/ L. Burton Finlayson
                                  L. BURTON FINLAYSON
                                  Attorney For JUDAH BAILEY
                                  Georgia Bar Number: 261460


LAW OFFICES OF
L. BURTON FINLAYSON
ATTORNEY AT LAW
931 Ponce de Leon Avenue, NE
Atlanta, Georgia 30306
(404) 872-0560
lbfcourts@aol.com




                                           2
      Case 2:20-cr-00023-SCJ-JCF Document 51 Filed 07/31/20 Page 3 of 3




                        CERTIFICATE OF SERVICE

       This is to certify that I have this day electronically filed the foregoing
Motion to Continue PTC and Motions’ Deadline with the Clerk of Court using the
CM/ECF system which will automatically send email notifications of such filing
to the following:

               Mr. Greg Radics
               Assistant United States Attorney
               600 Richard B. Russell Building
               75 Ted Turner Drive, S. W.
               Atlanta, Georgia 30303


            DATED: This 31st day of July, 2020.


                         s/ L. Burton Finlayson

                         L. BURTON FINLAYSON
                         ATTORNEY FOR JUDAH BAILEY
                         State Bar Number: 261460




                                        3
